HoldeN, J.
(especially concurring). I concur generally and specially in the affirmance of this case. First, I do not think the accused was deprived of his right to have a copy of the indictment and list of the venire delivered to him “at least one entire day before trial,” under sections 1481 and 1606, Code .of 1906 (sections 1239 and 1373, Hemingway’s Code). Second, that-in view of the fact that the service required by the statute was had one whole day and a part of two different days before the trial, and the further dominating fact that this record shows overwhelming and' manifest guilt in the murder of an officer while in the lawful performance offhis duty by a dangerous and desperate outlaw, impels me to conclude that the right result was reached and justice was doné, and that no other result could have been reasonably reached by any fair-minded jury that might have been impaneled.
It will be observed that since the decision of the Nixon Case, 2 Smedes & M. (Miss.) 497, 41 Am. Dec. 601, the statute (section 1606, Code of 1906) was enacted. This statute, which of course must now prevail, undertakes to prescribe how time shall be computed in the service of process or notice in all eases. From a careful reading of this statute, and considering it in' all of its parts and as an entirety, it becomes obvious that the legislature has said, in substance, that Sunday shall hot be computed when it happens to be the last day,' but that in all other cases where Sunday is an *903intervening day it “shall be reckoned in the computation of time.”
The argument and reasoning of the dissenting opinion in this case is plausible upon first view, and seems to be based upon the theory that Sunday being a non dies, and that the statute requires service of an entire day, and that Sunday in this case was the only day, and therefore the last day,- it must be excluded in the computation here. This conclusion would be sound if it were not for the very language and meaning of the statute itself.
The accused is entitled only to the right as given by statute, and in determining that right the two statutes must be looked to solely. .In the case at bar I do not think that the first day, Saturday', or the last day, Monday, which was the day of trial, can be counted as an “ entire day, ’ ’ because the first and last days here were fragments of days, and not an entire day, as provided by the statute (section 1481, Code of 1906). But there was an “entire day” intervening between Saturday and Monday. The intervening day happened to be Sunday. Under the common law it was ‘■‘■non dies,” no day; but here, under this particular statute, it is made and considered a day for the purpose, and required to be computed as a day, which is an entire day, as given the accused by the statute. Certainly the legislature may provide that Sunday shall be computed as an entire day so far as the prescribed right of the accused is concerned. The accused would have no right to a day at all, were it not fob the legislative act; and when that act provides that Sunday shall be counted as a day whenever it is an intervening day it establishes Sunday as a day to be computed in such cases'; therefore, while the reasoning in the dissenting opinion sounds well from the point of benefit to a defendant, still it cannot U the right view here, because the language and intent *904of the statute is to the contrary. The dissenting opinion errs in attempting to make Sunday “non 'dies,” and the last day, when the statute makes it a valid day for computation when it intervenes, as here, between other days of service and appearance, and is consequently' not the last day.
The main opinion herein cites authorities which sustain the point of view expressed above. It seems that the authorities generally hold that, when the computation of time is fixed by the statute, then the common-law rule with reference to the computation of time shall yield to the statute, and that only so much as is prescribed by the statute, shall be allowed in such cases.
I say then that under the. statute (section 1606, Code of 1906) in all cases when Sunday is an intervening day it must be computed, otherwise the statute would have little meaning in any case unless the time prescribed for the service should be a plural number of days. See section 1604, Code of 1906. Here the time granted was one entire day. Sunday was not the last day within the meaning of the statute, but was an intervening day. The accused had a part of Saturday and a part of Monday and all of Sunday in which to consider the list of -the venire delivered to him. While neither Saturday or Monday could be counted as an entire day because they were fragments of days, nevertheless they were both judicial days upon which service could be had and action taken, and are to be reckoned as days for the purposes of service and appearance under the statute. The statute does not provide that the “entire day” shall be a weekday or judicial day, but plainly intends that there shall be no exception for the computation of time whenever the Sabbeth day is an intervening day. This conclusion harmonizes the two statutes involved, satisfies the requirement of an “entire day” of section 1481, Code of 1906 (section 1239, *905Hemingway’s Code), and is an effective and reasonable construction of section 1606, Code of 1906 (section 1373, Hemingway’s Code). Therefore I must decide'that the rights of the appellant here are governed solely by the statute, and that the lower court did not’ err in the matter complained of.